Citation Nr: 9926855	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1977.

This appeal arises from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied entitlement to service 
connection for schizophrenia.


REMAND

In February 1996 the veteran testified before an RO hearing 
officer that he saw a doctor about 2 months after he was 
released from service and was started on medication for his 
psychiatric disorder.  He stated that this was at a clinic in 
New York but that he did not remember the name of the clinic.  
He did not indicate that this had been a VA facility.

In July 1999 the veteran testified at a hearing before the 
undersigned Member of the Board of Veterans' Appeals.  The 
veteran testified that he received counseling and saw a 
doctor at a VA facility in New York within 2 months of his 
separation from the service.

The issue to be resolved in this case is whether or not the 
veteran's schizophrenia increased in severity in service.  
Records of treatment for schizophrenia shortly after service 
would be pertinent to this matter.  The veteran has testified 
that he received treatment at a VA facility within 2 months 
of his release from service.  The RO has requested and obtain 
VA medical records from the Denver VA Medical Center for 
February 1992 and thereafter.  It does not appear that any 
attempt has been made to obtain VA medical records from New 
York for 1977 and 1978.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran has asserted that 
pertinent medical records are in existence and are in the 
Government's possession, any such records which are in 
existence are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Prior to a determination 
as to whether the veteran's claim is well grounded, VA must 
collect and review all pertinent evidence within its 
possession.  The failure of the RO or the Board to consider 
any pertinent records of VA treatment which are in existence, 
even though not actually in the records assembled for 
appellate review, may constitute clear and unmistakable 
error.  It appears that there may be VA records in existence 
which may contain evidence pertinent to the veteran's claim.  
Inasmuch as such records are in VA's "possession" pursuant 
to Bell, even though not yet associated with his claims file, 
the Board concludes that a remand is required on the facts of 
this case. 

For that reason the veteran's claim must be remanded to the 
RO for the following development:

The RO should attempt to obtain medical 
records concerning the veteran from any 
VA medical facility which may have 
treated him during 1977 and 1978 in New 
York, New York.  The RO should document 
for the file all efforts made to locate 
VA medical records for the veteran for 
1977 and 1978.  From the hearing 
testimony in 1996 and 1999 it appears 
that the veteran is unable to provide an 
specific information regarding this 
treatment, other than he saw a doctor and 
a counselor at a VA facility in New York 
shortly after his separation from the 
service.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and given the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


